UNITED STATES  SECURITIESAND EXCHANGE COMMISSION  Washington, DC 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13A-16 OR 15D-16  UNDER THE SECURITIES EXCHANGE ACT OF 1934 November 01, 2013 Barclays PLC and  Barclays Bank PLC (Names of Registrants) 1 Churchill Place  London E14 5HP England (Address of Principal Executive Offices)  Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.  Form 20-F x Form 40-F  Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x  If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b):  This Report is a joint Report on Form 6-K filed by Barclays PLC and Barclays Bank PLC. All of the issued ordinary share capital of Barclays Bank PLC is owned by Barclays PLC.  This Report comprises:  Information given to The London Stock Exchange and furnished pursuant to General Instruction B to the General Instructions to Form 6-K.  EXHIBIT INDEX Exhibit No. 1 Total Voting Rights dated 01 October 2013 Exhibit No. 2 Total Voting Rights dated 04 October 2013 Exhibit No. 3 Publication of Final Terms dated 04 October 2013 Exhibit No. 4 Director/PDMR Shareholding dated 07 October 2013 Exhibit No. 5 Holding(s) in Company dated 08 October 2013 Exhibit No. 6 Director/PDMR Shareholding dated 09 October 2013 Exhibit No. 7 Publication of Final Terms dated 09 October 2013 Exihbit No. 8 Publication of Final Terms dated10 October 2013 Exhibit No. 9 Publication of Supplement dated 10 October 2013 Exhibit No. 10 Holding(s) in Company dated 22 October 2013 Exhibit No. 11 Holding(s) in Company dated 30 October 2013 Exhibit No. 12
